DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dock [US 2008/0020110A1] in view of Akkerman et al [US 2006/00937817A1], Zack [US 2015/0110933A1], and Stewart Jr et al [Pat. No. 3,770,461].
Dock teaches a method for aseptically packaging foods by providing a pumpable composition with edible inclusions and a thickener (Figure 2, #3; paragraph 0008, 0031), a pump (Figure 2, #5), a first continuous ohmic heat treatment to homogenize the temperature of the inclusions and fluid (Figure 2, #6a; paragraph 0058), a fist holding step in a holding tube (Figure 2, #8b), a second continuous ohmic heating treatment (Figure 2, #6b; paragraph 0058), a second holding step in a holding tube (Figure 2, #8), an absence of heating during the two hold steps (Figure 2, #8b, 8), the inclusions being pieces of vegetable and meat (paragraph 0037), the composition further including flavoring  and seasoning (paragraph 0037), cooling the composition (Figure 2, #9), and packaging (Figure 2, #10). 
Dock does not explicitly recite 2-7% starch and at least 20% inclusions (claim 1), the first ohmic heating temperature of 60-95C (claim 1), a temperature drop of 5C or less during the first and second holding steps (claim 1), the second ohmic heating temperature of 75-110C and at least 5C higher than the first ohmic temperature (claim 1), and an initial backpressure of at least 4 bar (claim 1);
20-88% inclusions (claim 2), a first hold time of 0.2-10 min and/or a second hold time of 0.25-5 min (claim 5), the hold tubes being insulated (claim 7), a cooling rate of at least 5 C/min (claim 10), 10-40% sugar (claim 11-12), and cooling to 4-45C (claim 13).
Akkerman et al teach a method for thermal processing of a flowable food with particles (title) by providing a flowable composition with coarse food particles (abstract), the particles being 20-60% of the total flow (abstract), a first heat up section (Figure 1, #2) a first hold warm section (Figure 1, #3), an embodiment with a second heat up section and second hold warm section (paragraph 0020), a cooling section (Figure 1, #4), the first heat up section reaching 65-150C such as blanching at 65-110C (paragraph 0010), the hold warm sections maintaining a temperature equal to the heat up section (paragraph 0011), the hold warm section being an insulated tube (paragraph 0015), the second heat up section reaching 65-150C such as sterilizing at 100-130C (paragraph 0020, 0010), and a hold warm time of 20 seconds to 5 minutes (paragraph 0007).
Zack teaches a method for ohmic heating of particulate liquids (title) by ensuring a pressure of 10 bars (paragraph 0030). 
Stewart Jr et al teach a process for aseptically packaging foods by providing a flowable food 3-7.5% starch (column 2, line 25), about 34% sugar syrup (column 3, line 63), as well as cooling to a temperature of 80F or 27C (column 3, line 49).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed amounts of starch, inclusions, and sugar into the invention of Dock, in view of Stewart Jr et al and Akkerman et al, since all are directed to methods of sterilizing and/or packaging foods, since Dock already included ingredients such as inclusions, thickeners, flavoring, and seasoning (paragraph 0037) but simply did not mention amounts, since flowable food compositions commonly included coarse particles being 20-60% of the total flow (abstract) as shown by Akkerman et al, since aseptically packaged foods also commonly included 3-7.5% starch (column 2, line 25) and about 34% sugar syrup (column 3, line 63) as shown by Stewart Jr et al, since starch was a commonly used type of thickener in the food art, since sugar was a commonly used food flavoring and seasoning, since starch was a commonly used thickener in the art, and since the claimed amounts would have been used during the course of normal experimentation and optimization procedures due to factors such as desired taste and texture properties of the final product in Dock.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed pressure, time, and temperature values into the invention of Dock, in view of Stewart Jr et al, Zack, and Akkerman et al, since all are directed to methods of sterilizing and/or packaging foods, since Dock already included two heating and holding stages as well as a cooling stage but simply did not mention specific values for specific times and temperatures, since food sterilizing systems commonly used a first heat up section reaching 65-150C such as blanching at 65-110C (paragraph 0010), the hold warm sections maintaining a temperature equal to the heat up section (paragraph 0011), the hold warm section being an insulated tube (paragraph 0015), the second heat up section reaching 65-150C such as sterilizing at 100-130C (paragraph 0020, 0010), and a hold warm time of 20 seconds to 5 minutes (paragraph 0007) as shown by Akkerman et al, since an insulated hold pipe would have reduced the amount of wasted heat/energy and ensured that the fluid of Dock was haled at the desired temperature for the full amount of time, since Dock already included a pump (Figure 2, #5) but simply did not mention a pressure value, since ohmic heating systems commonly used a pressure of 10 bar as shown by Zack, since Dock already included a cooling step (Figure 2, #9) but simply did not mention a temperature value, since aseptic packaging systems commonly used cooling to a temperature of 80F or 27C (column 3, line 49) as shown by Stewart Jr et al, since fast cooling would have better prevented overheating of the food of Dock while also providing reduced processing time, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of food created, the desired degree of heat treatment (ie blanching, pasteurizing, and/or sterilizing), the viscosity and flow speed of the food, and/or the individual properties of the food ingredients used by Dock, in view of Akkerman et al, Zack, and Stewart Jr et al.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dock, in view of Akkerman et al, Zack, and Stewart Jr et al; as applied above, and further in view of Timmermans et al [US 2015/0050400A1].
Dock, Akkerman et al, Zack, and Stewart Jr et al teach the above mentioned concepts. Dock does not explicitly recite an electrical conductivity of at least 0.014 S/m (claim 3). Timmermans et al teach a process for ohmic heating of food with a conductivity of at least 0.03S/m (abstract) which prevents electrolysis of molecules (paragraph 0042). It would have been obvious to one of ordinary skill in the art to incorporate the claimed conductivity value into the invention of Dock, in view of Timmermans et al, since both are directed to methods for ohmic heating of foods, since ohmic heating systems commonly used foods with a conductivity of at least 0.03S/m (abstract) which prevents electrolysis of molecules (paragraph 0042) as shown by Timmermans et al, since different foods possessed different values for electrical conductivity, since a higher level of conductivity would have provided better transfer of electrical energy, and since the claimed value would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of food, the amount of salt desired, the amount of water, and/or the desired heating times and temperatures in the system of Dock, in view of Timmermans et al.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dock, in view of Akkerman et al, Zack, and Stewart Jr et al; as applied above, and further in view of Di-Principe et al [Pat. No. 8,834,947].
Dock, Akkerman et al, Zack, and Stewart Jr et al teach the above mentioned concepts. Dock does not explicitly recite inclusion size of 5-50 mm (claim 4). Di-Principe et al teach a method for heating foods with particle sizes of 3-50 mm (column 4, line 67). It would have been obvious to one of ordinary skill in the art to incorporate the claimed particle size into the invention of Dock, in view of Di-Principe et al, since both are directed to methods of heating foods, since Dock already used inclusions but simply did not mention a size, since food heating systems commonly used particles of 3-50 mm as shown by Di-Principe et al, since many consumers desired food with large chunks or particles, and since the claimed size would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of food, the type of ingredients used, and/or the desired texture of the final product of Dock.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792